Citation Nr: 0306148	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  96-23 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a rating in excess of 10 percent for 
irritable bowel syndrome with gastro-esophageal reflux 
disorder (GERD), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from January 1979 to 
January 1996.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision.  In 
June 1998, the Board remanded to the RO for further 
development the issues of (1) Entitlement to service 
connection for a cervical spine disorder, to include neck 
stiffness and headaches; (2) Entitlement to service 
connection for sleep apnea; and (3) Entitlement to an 
increased rating for irritable bowel syndrome with gastro-
esophageal reflux disorder and a history of hiatal hernia, 
currently evaluated as 10 percent disabling.

In an April 1999 rating decision, the RO granted service 
connection for cervical syndrome with headaches and awarded a 
rating of 10 percent, effective from the date of the day 
following the veteran's separation from service.  
Consequently, that issue is no longer before the Board on 
appeal.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West 2002)) became law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  This law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  

The record does not reflect that the RO has taken action on 
this case consistent with the VCAA.  A remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  Because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The RO's attention is directed to 
the many statements filed by the veteran in which he has 
identified sources of treatment.

The Board also notes that, although service connection was 
granted in the April 1996 rating decision for irritable bowel 
syndrome with gastro-esophageal reflux disorder, the April 
1999 rating decision lists the disability only as irritable 
bowel syndrome.  Yet, the RO has not gone through the 
procedures to sever service connection for GERD.  See 
38 C.F.R. § 3.105(d).  

Pursuant to this remand, the RO will be scheduling VA 
examinations.  The veteran is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of the claim, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claims.  
38 C.F.R. §§ 3.158 and 3.655 (2001).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  The RO shall advise 
the veteran by letter of the changes in 
law and regulations pursuant to the VCAA, 
including, specifically, the evidence 
that the veteran should submit to 
substantiate his claims.  The RO must 
comply with the provisions of 38 C.F.R. 
§ 3.159 (2002).  The RO should provide 
the veteran authorizations for the 
release of medical information and 
further notify him of what portion of 
that information and evidence is his 
responsibility to obtain and submit, and 
what portion of the evidence and 
information shall be VA's responsibility 
to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  If the RO 
is unable to obtain evidence identified 
by the veteran, he must so notified, and 
the notice must include what evidence 
could not be obtained and what efforts 
were made to obtain such evidence.  The 
veteran should be advised that 
ultimately, it is his responsibility to 
obtain evidence that supports his claims.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for the 
disabilities that are the subjects of 
this Remand.  The RO should take all 
necessary steps to obtain any pertinent 
records that are not currently part of 
the claims folder and associate them with 
the claims folder.

3.  The veteran should be afforded a VA 
gastrointestinal examination to assess 
his current disability from GERD and 
irritable bowel syndrome.  The claims 
folder should be made available to and 
reviewed by the examiner and the claims 
folder should be made available to and 
reviewed by the examiners.  All indicated 
tests and diagnostic studies should be 
performed.  The examiner should determine 
whether the veteran has separate and 
distinct symptoms for GERD and irritable 
bowel syndrome.  Any such symptoms should 
be thoroughly described.  The 
descriptions should include frequency, 
duration, and severity of the symptoms.  
A discussion of the facts and the medical 
principles involved will be of 
considerable assistance to the Board. 

4.  After the development of the claim 
has been completed, the RO should again 
review the record and readjudicate the 
veteran's claims.  If it is appropriate, 
the RO should assign separate ratings 
based on separate symptomatology 
associated with GERD and irritable bowel 
syndrome.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response by the 
veteran and/or his representative.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


